Citation Nr: 0018030	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for external and 
internal hemorrhoids, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
calcified granulatous disease.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1956 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.                   

The Board notes that in a February 1998 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
rating for tinea pedis.  At that time, the appellant's 
service-connected tinea pedis was evaluated as 10 percent 
disabling.  The appellant filed a Notice of Disagreement 
(NOD) in May 1998, and a Statement of the Case (SOC) was 
issued in April 1999.  However, there is no evidence in the 
record that the appellant submitted a substantive appeal.  
Accordingly, this issue is not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  At present, the appellant's service-connected hemorrhoid 
disability is primarily manifested by severe external and 
internal hemorrhoids.

2.  At present, the appellant's service-connected calcified 
granulatous disease is in remission.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for external and internal hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (1999).

2.  The criteria for an increased (compensable) evaluation 
for calcified granulatous disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6845 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records show that in October 
1962, the appellant was hospitalized for four days after he 
was diagnosed with thrombosed external hemorrhoids.  In 
addition, the appellant's separation examination, dated in 
October 1979, shows that at that time, the examining 
physician stated that the appellant's hemorrhoids were non-
acute and that his rectum and prostate were normal to digital 
examination.  A chest x-ray was interpreted as showing 
calcified granulomatous disease. 

In a correspondence from the RO to the appellant, dated in 
May 1996, the RO stated that the appellant's original VA 
claims file could not be located. 

The appellant underwent VA pulmonary function testing in June 
1996.  At that time, the testing showed that a Forced 
Expiratory Volume in one second (FEV-1), pre-bronchodilator, 
measured 69 percent of predicted value. The pulmonary 
function testing also showed that a Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV- 1/FVC), pre-
bronchodilator, measured 121 percent of predicted value.  
Additionally, the testing reflected that the Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO), pre-
bronchodilator, measured 82 percent of predicted value, and 
the DLCO/VA, pre-bronchodilator, measured 102 percent of 
predicted value.  The diagnoses included the following: (1) 
moderate restriction on spirometry, (2) normal lung volumes, 
(3) normal DLCO/VA, and (4) normal oxygen saturation on room 
air at rest.  

In June 1996, the appellant underwent a VA examination for 
non-tuberculous diseases and injuries of the respiratory 
system.  At that time, the appellant stated that during 
service, he was told that he had jungle rot in his lungs.  
The appellant indicated that when he moved to Nevada 
following his discharge from the military, he developed more 
problems with his lungs.  He noted that three months ago, he 
had an episode of acute bronchitis which was treated with 
antibiotics.  According to the appellant, at present, he 
would cough up phlegm which was yellow in color.  The 
appellant also complained of a decrease in stamina.  The 
physical examination showed that the appellant's chest wall 
mobility was normal.  In regards to percussion, no abnormal 
areas of dullness were noted.  Fine crackling rales were 
noted on deep inspiration.  The diagnosis was of chronic 
obstructive pulmonary disease.  

In June 1996, the appellant had a chest x-ray taken.  At that 
time, the x-ray was interpreted as showing that the lungs 
were aerated, bilaterally.  The pleural spaces were clear, 
and the heart was not enlarged.  There were possibly a few 
small granulomatous type changes within the hilar regions, 
bilaterally, but no significant parenchymal granulomatous 
nodules were identified.  The impression was of subtle, if 
any, granulomatous change of the hilar region.  Otherwise, 
the chest x-ray was unremarkable.  

A VA digestive examination was conducted in June 1996.  At 
that time, the appellant stated that for the past 20 to 30 
years, he had had bleeding hemorrhoids.  The appellant 
indicated that at present, he had bleeding approximately four 
times a week.  He noted that he had soiling daily.  The 
appellant denied any incontinence, diarrhea, tenesmus, 
dehydration, malnutrition, or fecal leakage.  The physical 
examination showed that the appellant had dilated, thrombotic 
hemorrhoidal veins in a "rosette," externally to the anal 
canal.  Thrombotic hemorrhoids were noted at the 3, 6, and 9 
o'clock positions.  Recent bleeding from one of the 
thrombotic hemorrhoids was noted, and papillae were noted at 
the pectinate line.  The diagnosis was of external and 
internal thrombotic hemorrhoids, severe.  

In a December 1996 rating action, the RO noted that the 
appellant's original claims file had not yet been located.  
At that time, the RO estimated that since January 31, 1980, 
the appellant had been service-connected for external and 
internal hemorrhoids, and calcified granulatous disease.  The 
RO indicated that the appellant's service-connected external 
and internal hemorrhoids had been evaluated as zero percent 
disabling under Diagnostic Code 7336, and that his service-
connected calcified granulatous disease had been evaluated as 
zero percent disabling under Diagnostic Code 6845.  Thus, in 
the December 1996 rating action, the RO increased the 
appellant's rating for his service-connected external and 
internal hemorrhoids from zero percent to 10 percent 
disabling under Diagnostic Code 7336.  Additionally, the RO 
denied the appellant's claim for an increased (compensable) 
rating for his service-connected calcified granulatous 
disease.  

In January 1997, the appellant had a chest x-ray taken.  At 
that time, the impression was of a negative chest.

In February 1997, the appellant underwent VA pulmonary 
function testing.  At that time, the testing showed that an 
FEV-1, pre-bronchodilator, measured 92 percent of predicted 
value.  The pulmonary function testing also showed that an 
FEV- 1/FV, pre-bronchodilator, measured 125 percent of 
predicted value.  In addition, the testing reflected that the 
DLCO, pre-bronchodilator, measured 105 percent of predicted 
value, and the DLCO/VA, pre-bronchodilator, measured 111 
percent of predicted value.  The diagnoses included the 
following: (1) normal spirometry, (2) normal lung volumes, 
(3) normal DLCO/VA, and (4) normal oxygen saturation on room 
air at rest.  

An Operative Note from the Mike O'Callaghan Federal Hospital 
shows that in April 1997, the appellant underwent a rigid 
sigmoidoscopy and a hemorrhoidectomy, with mucosal 
preservation times one.  At that time, it was noted that the 
appellant's hemorrhoids were initially diagnosed 
approximately 24 years ago and that he had been treated them 
conservatively.  According to the Note, over the last one to 
two years, the appellant had had increasing symptoms and had 
also had occasional bleeding from the hemorrhoids.  Upon a 
recent examination, it was discovered that the appellant had 
a large right posterior hemorrhoid and two smaller 
hemorrhoids on the left side.  After a lengthy discussion 
with the appellant, it was decided that the largest 
hemorrhoid, which was the right posterior hemorrhoid, would 
be excised.  The Note shows that the appellant's pre-
operative diagnosis was of hemorrhoids and that his post-
operative diagnosis was of enlarged, edematous, and 
prolapsing right posterior hemorrhoid.  

In July 1997, the appellant underwent VA pulmonary function 
testing.  At that time, the testing showed that an FEV-1, 
pre-bronchodilator, measured 98 percent of predicted value.  
The pulmonary function testing also showed that an FEV- 1/FV, 
pre-bronchodilator, measured 131 percent of predicted value.  
Additionally, the testing reflected that the DLCO, pre-
bronchodilator, measured 119 percent of predicted value, and 
the DLCO/VA, pre-bronchodilator, measured 109 percent of 
predicted value.  The diagnoses included the following: (1) 
normal FEV-1 on spirometry and increased FEV-1/FV, suggesting 
mild restrictive pattern, (2) normal lung volumes, (3) normal 
DLCO/VA, and (4) normal oxygen saturation on room air at 
rest.

In August 1997, the RO received VA outpatient treatment 
records from June to December 1995 and from June 1996 to July 
1997.  The records primarily show intermittent treatment for 
the appellant's hemorrhoids.  

In September 1997, the appellant underwent a VA non-
tuberculosis diseases and injuries of the respiratory system 
examination.  At that time, the appellant stated that upon 
his discharge examination, he was diagnosed with 
granulomatous disease of the lungs.  The appellant indicated 
that recently, he had had an episode of respiratory arrest 
while undergoing a hemorrhoidectomy, which had to be stopped 
because of the respiratory arrest.  He noted that at present, 
he experienced shortness of breath.  The physical examination 
showed that the appellant had occasional rales with wheezing, 
both lungs.  The examining physician stated that upon a 
review of the computed tomography (CT) scan, there were no 
structural changes to the appellant's lungs.  The impression 
of the CT scan was of a negative high resolution CT of the 
chest, without bronchiectasis, signs of emphysematous 
changes, or fibrosis.  According to the examiner, the 
appellant's pulmonary function tests were interpreted as 
being within normal limits.  The examiner concluded that the 
appellant's disease was in remission, and he diagnosed the 
appellant with granulomatous disease of the lungs in 
remission.  

A VA examination was conducted in September 1997.  At that 
time, the appellant stated that he had recently been 
scheduled for a hemorrhoidectomy, but that he had had a 
respiratory or circulatory arrest and surgery had to be 
canceled.  The appellant indicated that at present, he had 
bleeding and seepage from the rectum.  He noted that he had 
diarrhea, gross bleeding with bowel movements, and that blood 
and feces soiled his shorts.  The appellant denied any 
incontinence, tenesmus, dehydration, malnutrition, or anemia.  
According to the appellant, he had fecal leakage 
occasionally.  In regards to the frequency of his episodes, 
he stated that he had episodes two to three times per week.  
The rectal examination showed that the appellant had external 
hemorrhoids, which were replaced only to protrude again.  
Upon anoscopy, there were several external and internal 
hemorrhoids, with thrombosed formation at the 3, 6, 9, and 12 
o'clock positions.  Papillitis was not observed at the 
pectinate line, and bleeding was noted on the anoscope on 
withdrawal.  The diagnosis was of internal/external 
hemorrhoids, thrombotic type.   

In a January 1998 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent disabling 
rating under Paragraph 30 for convalescence following his 
April 1997 hemorrhoidectomy, from April 16, 1997 to May 31, 
1997.  In addition, the appellant's disabling rating for his 
service-connected external and internal hemorrhoids was 
increased from 10 percent to 20 percent disabling under 
Diagnostic Code 7336, effective from June 1, 1997.  


II.  Analysis

Initially, the Board finds that the appellant's claims for an 
increased rating for external and internal hemorrhoids, and 
an increased (compensable) rating for calcified granulatous 
disease, are well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  See Arms v. West, 12 Vet. App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  This 
finding is based in part on his assertion that his service-
connected disabilities have increased in severity.  
Proscelle, 2 Vet. App. at 629.  When the appellant submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence is of record and the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claims has been met.    

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

To summarize, the appellant contends that his current ratings 
for his service-connected external and internal hemorrhoids 
and service-connected calcified granulatous disease, are not 
enough for the amount of disability that his hemorrhoids and 
calcified granulatous disease cause him.  The appellant 
states that he has bleeding hemorrhoids and seepage from the 
rectum.  He further indicates that due to his calcified 
granulatous disease, he has shortness of breath.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   


External and Internal Hemorrhoids

As previously stated, the appellant's service-connected 
external and internal hemorrhoids have been rated as 20 
percent disabling under Diagnostic Code 7336. Under 
Diagnostic Code 7336, mild or moderate external or internal 
hemorrhoids warrant a noncompensable evaluation.  A 10 
percent evaluation will be awarded for irreducible, large or 
thrombotic, internal or external hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent evaluation is warranted for hemorrhoids manifested by 
persistent bleeding and with secondary anemia or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).

In the instant case, after assessing the foregoing clinical 
evidence in light of the applicable criteria, the Board is of 
the opinion that an increased rating for the appellant's 
service-connected external and internal hemorrhoids is not 
warranted.  In this regard, the Board observes that in the 
appellant's June 1996 VA examination, the appellant indicated 
that he had bleeding approximately four times a week, and he 
noted that he had soiling daily.  However, the appellant 
denied any incontinence, diarrhea, tenesmus, dehydration, 
malnutrition, or fecal leakage.  The physical examination 
showed that the appellant had thrombotic hemorrhoids at the 
3, 6, and 9 o'clock positions, and recent bleeding from one 
of the thrombotic hemorrhoids was noted.  The diagnosis was 
of internal and external thrombotic hemorrhoids, severe.  In 
addition, an operative note from the Mike O'Callaghan Federal 
Hospital shows that in April 1997, the appellant underwent a 
rigid sigmoidoscopy and a hemorrhoidectomy, with mucosal 
preservation times one.  The appellant's post-operative 
diagnosis was of enlarged, edematous, and prolapsing right 
posterior hemorrhoid.  The Board further observes that in the 
appellant's most recent VA examination, in September 1997, 
the appellant stated that he had bleeding and seepage from 
the rectum.  Additionally, he noted that he had diarrhea, 
gross bleeding with bowel movements, and that blood and feces 
soiled his shorts.  According to the appellant, he had fecal 
leakage, occasionally.  Upon anoscopy, there were several 
external and internal hemorrhoids, with thrombosed formation 
at the 3, 6, 9, and 12 o'clock positions.  Moreover, bleeding 
was noted on the anoscope on withdrawal.  The diagnosis was 
of internal/external hemorrhoids, thrombotic type.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 7336.  The Board has considered the 
appellant's service-connected external and internal 
hemorrhoids under Diagnostic Code 7336.  However, the Board 
notes that the appellant is currently in receipt of the 
maximum schedular evaluation provided under Diagnostic Code 
7336.  Thus, the next higher rating to be considered is an 
evaluation of 30 percent.  Under Diagnostic Code 7332, a 30 
percent rating is warranted for impairment of bowel sphincter 
control manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (1999).  Under Diagnostic Code 7333, a 
30 percent rating is warranted for stricture of the rectum 
and anus manifested by a moderate reduction of lumen, or 
moderate constant leakage.  38 C.F.R. § 4.114, Diagnostic 
Code 7333 (1999).  Furthermore, under Diagnostic Code 7334, a 
30 percent rating is warranted for a moderate prolapse of the 
rectum that is persistent or frequently recurring.  38 C.F.R. 
§ 4.114, Diagnostic Code 7334 (1999).  However, the 
appellant's symptomatology of subjective complaints of 
bleeding, blood and feces soiling his shorts, and occasional 
fecal leakage, and objective findings of severe external and 
internal hemorrhoids which cause bleeding and are thrombosed, 
while evidence of disability, do not comport with the 
criteria required for a 30 percent rating under either 
Diagnostic Code 7332, Diagnostic Code 7333, or Diagnostic 
Code 7334.  Accordingly, in light of the above, an evaluation 
in excess of 20 percent is not warranted.  


Calcified Granulatous Disease

As previously stated, the appellant's service-connected 
calcified granulatous disease has been rated as zero percent 
disabling under Diagnostic Code 6845.  In this regard, the 
Board observes that the appellant's service-connected 
calcified granulatous disease is evaluated by analogy as 
chronic pleural effusion or fibrosis under a general rating 
formula for restrictive lung disease.  38 C.F.R. § 4.97, 
Diagnostic Codes 6845 (1999).  That general formula provides 
that when a veteran's FEV-1 is 71 to 80 percent of the 
predicted value, or; the FEV-1/FVC ratio is 71 to 80 percent 
of the predicted value, or; the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is 66 to 80 percent of the predicted value, then a 10 
percent disability rating is warranted.  When FEV-1 is 56 to 
70 percent of the predicted value, or; the FEV-1/FVC ratio is 
56-70 percent of the predicted value, or; the DLCO (SB) is 56 
to 65 percent of the predicted value, then a 30 percent 
disability rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6845 (1999). 

Applying the above criteria to the facts in the instant case, 
the Board concludes that the appellant's symptomatology does 
not warrant a compensable disability evaluation under 
Diagnostic Code 6845.  In this regard, the Board recognizes 
that in the appellant's June 1996 VA pulmonary function 
testing evaluation, the appellant's FEV-1 measured 69 percent 
of predicted value.  However, the Board observes that at that 
time, following the pulmonary function testing and a VA 
examination for non-tuberculosis diseases and injuries of the 
respiratory system, the appellant was diagnosed with chronic 
obstructive pulmonary disease.  In addition, subsequent 
pulmonary function testing in February 1997 and in July 1997 
showed that the appellant's FEV-1 measured 92 percent of 
predicted value and 98 percent of predicted value, 
respectively.  Moreover, in the appellant's most recent VA 
examination for non-tuberculosis diseases and injuries of the 
respiratory system, in September 1997, the examining 
physician stated that upon a review of the computed 
tomography (CT) scan, there were no structural changes to the 
appellant's lungs.  The examiner further noted that the 
appellant's pulmonary function tests were interpreted as 
being within normal limits.  Additionally, the appellant was 
diagnosed with granulomatous disease of the lungs in 
remission.  Therefore, in light of the above and the fact 
that the appellant's calcified granulatous disease is in 
remission, the Board concludes that a compensable evaluation 
for the appellant's service-connected calcified granulatous 
disease is not warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for an 
increased rating for external and internal hemorrhoids and an 
increased (compensable) rating for calcified granulatous 
disease. 


ORDER

An evaluation in excess of 20 percent for external and 
internal hemorrhoids is denied.  

An increased (compensable) evaluation for calcified 
granulatous disease is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

